PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



PERKINS COIE LLP - PAO GeneralP.O. BOX 1247SEATTLE WA WASHINGTON 98111-1247



In re Application of 
BJORNDAHL et al.
Application No. 13/767,772
Filed: February 14, 2013
For: CONTEXTUAL AD DISPLAY BASED ON REAL-TIME USER INPUT

:
:	DECISION ON PETITION
:	UNDER 37 CFR 1.181 TO	
:	DESIGNATE A NEW GROUND	
:	OF REJECTION	
:	


This is a decision on the petition under 37 CFR 1.181, filed March 22, 2021, requesting that the rejection included in the Examiner’s Answer of January 22, 2021 be designated as a new ground of rejection. This petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is GRANTED.

Background

On November 13, 2019, a final Office action was mailed.
On February 13, 2020, a Notice of Appeal was filed concurrently with a Pre-Brief Conference Request.
On April 9, 2020, a Pre-Brief Appeal Conference decision was mailed recommending the instant patent application proceed to the Patent Trial and Appeal Board.
On May 8, 2020, an Appeal Brief was filed, with subsequent corrected Appeals Briefs filed on June 18, 2020 and June 23, 2020.
On January 22, 2021, an Examiner’s Answer was mailed. 
On March 22, 2021, the instant petition was filed.






Applicable Regulations, Rules and Statutes

MPEP 1207.03(III) states, in part:

[…] A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011) […] 


MPEP 1207.03(a)(I)(5) states:

5. Pointing to a different portion of the claim to maintain a "new matter" rejection.

If, in support of a claim rejection under 35 U.S.C. 112 based on new matter (see MPEP § 2163.06), a different feature or aspect of the rejected claim is believed to constitute new matter, then the rejection should be designated as a new ground of rejection. For example, in In re Waymouth, 486 F.2d 1058, 179 USPQ 627 (CCPA 1973), the claims included the limitation "said sodium iodide * * * present in amount of at least 0.17 mg./cc. of said arc tube volume." The examiner’s rejection stated that the claimed "sodium iodide" constituted new matter because the specification was alleged only to disclose "sodium." The Board affirmed the rejection, but did so on a "wholly different basis," namely, that the specification failed to disclose the claimed "0.17 mg./cc." volume limitation. Waymouth, 486 F.2d at 1060, 179 USPQ at 629. The court held that the Board’s rationale constituted a new ground of rejection, "necessitating different responses by appellants." Id. at 1061, 179 USPQ at 629.


MPEP 1207.03(a)(II) states, in part:

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). 



Discussion and Analysis 


In the final Office action mailed on November 13, 2019, claims 1-16 and 26 were rejected under 35 USC 112(a). More specifically, independent claims 1, 9 and 13 were rejected for failing the written description requirement resulting from the introduction of new matter regarding the following limitation: 
“receiving an updated set of advertisers returned from the ad-affiliated server, each of the updated set of advertisers being selected by the ad-affiliated server for having a date-based designated by the updated set of advertisers with contextual advertisements that are targeted by the updated set of advertisers for display on the date indicated in the user-input” (Emphasis added by Examiner).  

The particular rationale provided in the final Office action was that the specification of the instant application “[…] describes displaying advertisement based on a targeting set of input fields including departure and return dates. It, however, does not describe receiving an updated set of advertisers returned from the ad-affiliated server for having a date-based advertising campaign designated by the updated set of advertisers with contextual advertisements that are targeted by the updated set of advertisers for display. Accordingly, the limitation is considered impermissible new matter.” (Final, at 3).

In the Pre-Brief Conference Request of February 13, 2020 and the Appeal Brief filed on May 8, 2020, the petitioner argued the rejection under 35 USC 112(a) was improper, and the claim limitations in question satisfy the requirements of 35 USC 112(a).

In the Examiner’s Answer of January 22, 2021, the examiner introduced a new rationale to support the previous rejection. More specifically, the Examiner’s Answer states the following:
“Although it might not have been stated quite clearly in the Final Office Action, the Examiner at this time will explain the rejection more plainly. The limitation was amended to remove “based on the date” to recite “contextual advertisements that are targeted by the updated set of advertisers for display on the date indicated in the user-input.” The specification provides for advertisements based on the dates entered by a user. However, the claim proffers advertisements for display on the date inputted by a user, which means the advertisements are to be displayed on the date entered by the user, i.e. displayed on a future date, not displayed based on the date when entered by the user. As such, the original disclosure does not describe or support the limitation as claimed.” (Examiner’s Answer, at 4-5). (Emphasis added)

On March 22, 2021, the petitioner filed the instant petition requesting that the rejection included in the Examiner’s Answer of January 22, 2021 be designated as a new ground of rejection. In the petition, the petitioner asserts, “[…] in the Answer, the Examiner changed the basic thrust of the new matter argument. The Answer now alleges that the claim “proffers advertisements for display on the date entered by the user, i.e., displayed on a future date, not displayed based on the date when entered by the user.” Answer at 4. In other words, the Examiner changed the feature constituting alleged new matter from “designated by the updated set of advertisers” to “display on the date”. The Answer admits that this rejection “might not have been stated quite clearly in the Final Office Action.” Id. Appellant submits that this rejection was not stated in the Final Office Action at all. (Petition, at 2-3). 

Based on a thorough review of the prosecution history described above, the petitioner’s arguments are found to be persuasive. The additional detail provided in the Examiner’s Answer constitutes “a position or rationale that changes the “basic thrust of the rejection”. (See MPEP 1207.03(III)). More specifically, based on the rationale of the rejection shifting its focus from the emphasized limitation in the final Office action (i.e. “designated by the updated set of advertisers”) to the emphasized date-based features of the claim in the Examiner’s Answer (i.e. “display on the date”), this rationale is indicative of “pointing to a different portion 

Therefore, the petitioner has not had an “opportunity to react to the rejection” and respond to this new “thrust” of the rejection under 35 U.S.C. 112(a) (See MPEP 1207.03(a)(II)), and thus the rationale relied upon in the Examiner’s Answer of January 22, 2021 constitutes a new ground of rejection. 

Accordingly, the petition filed under 37 CFR § 1.181 is GRANTED.

Any questions regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.


   /TARIQ R HAFIZ/
_____________________________
Tariq Hafiz,
Director Technology Center 3600
(571) 272-5350

/TH/ /WB/ 6/22/2021